MEMORANDUM ***
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
The court notes that although not raised by the parties, it appears from the record that petitioner is prima facie eligible for a stay of removal and employment authorization pursuant to the “Family Unity” provisions of the statute. See Immigration Act of 1990, Pub.L. No. 101-649, Section 301, 101 Stat. 4798; Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1009 (9th Cir. 2006). Petitioner may file Form 1-817, Application for Family Unity Benefits, along with the appropriate fee and doeu*353mentation in order to establish his eligibility for the Family Unity Program. See 8 C.R.F. § 236.14.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.